GLERK OF THE
DISTRIGT COURT
TERRY HALPIN

ag act 3@ PA 2 UO

FILLED
MONTANA, THIRTEENTH JUDICIAL DISTRICT cot DEPUTY ( j oe

et

YELLOWSTONE COUNTY
Pender West Credit 1 Reit, LLC ) Case No. DV 2019-1461
Plaintiff, ) Judge
)
Vs. ) ORDER FOR SERVICE OF PROCESS BY
) MONTANA SECRETARY OF STATE
Khan Real Estate LLC, Mansoor A. )

Khan, Western Inn Motel, LLC and
Credibly,
Defendants.

Plaintiff having filed an affidavit pursuant to Montana Rules of Civil Procedure 4(j}(3)(A}, the Montana
Thirteenth Judicial District Court Clerk directs that service of process is made upon the Montana
Secretary of State or in the Secretary of State’s absence upon the Montana Deputy Secretary of State.

This action is taken pursuant to Montana Rule of Civil Procedure 4(j)(5)(A).

The Montana Secretary of State is further directed to effect service pursuant to Montana Rule of

Civil Procedure 4(j)(6)(A).
_ Addresses known to this office are detailed below:

Khan Real Estate LLC
3311 2" Avenue North

Billings, Montana 59101

O:/Forms
Western Inn Motel LLC
3311 2™ Avenue North

. Billings, Montana 59101

DONE AND DATED this 30" day of October, 2019.

Terry Halpin

Clerk of District Court

 

 

aa YY re “a
” aT IN ee
aya Ty Me. He
wakes lL yesesn FE
—~ San, eet
Qe fee whAde 2 Cret—
et Ae eT . Ue =
wi wee
alo? Oy a , 1 ..
ae ee tae . be Leo e
(SEAL ™ os soe Ow rer Deputy Clerk
aeit oF a* a et .
BIVE th? Sie: Robyn Schierholt
awe tg 4 coke pm,
TA 73 =f : ano .
mae! 4 Se fee
_ ~
oe NN NS
Oe : Trae va
vee, on ae
eros

G:/Forms
